Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place, 4 th Floor Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 451-2010 Date of fiscal year end: October 31 Date of reporting period: October 31, 2008 ITEM 1. REPORT TO STOCKHOLDERS The Annual Report to Stockholders is filed herewith. S chedule of investments October 31, 2008 SMASh SERIES MEC PORTFOLIO FACE AMOUNT SECURITY VALUE MUNICIPAL BONDS  91.3% Arizona  2.7% $ 500,000 Salt Verde, AZ Financial Corp., Gas Revenue, 5.000% due 12/1/37 $ California  10.7% 500,000 California Housing Finance Agency Revenue, Home Mortgage, 4.800% due 8/1/37 (a) 350,525 California Statewide CDA Revenue: 500,000 Insured Health Facility L.A., Jewish Home, CA Mortgage Insurance, 5.000% due 11/15/28 426,095 500,000 St. Joseph Health System, FGIC, 5.750% due 7/1/47 442,910 Total California Colorado  14.2% 300,000 Colorado Educational & Cultural Facilities Authority Revenue, Cheyenne Mountain Charter Academy, 5.250% due 6/15/25 251,745 1,000,000 E-470 Public Highway Authority Revenue, CO, MBIA, 5.500% due 9/1/24 (b) 941,190 500,000 Public Authority for Colorado Energy, Natural Gas Purchase Revenue, 5.750% due 11/15/18 422,790 Total Colorado Florida  8.5% 500,000 JEA District, FL, Electric System Revenue, 5.125% due 10/1/37 463,465 500,000 Orlando, FL, Tourist Development Tax Revenue, 5.750% due 11/1/38 (b) 500,550 Total Florida Georgia  4.5% 500,000 Monroe County, GA, Development Authority PCR, Oglethorpe Power Corp., Scherer Project, 4.625% due 4/1/10 (c)(d) Illinois  5.7% Illinois Finance Authority: 500,000 Revenue, Alexian, FSA, 5.500% due 1/1/28 476,635 250,000 Student Housing, Revenue, Refunding, Educational Advancement Fund Inc., 5.250% due 5/1/34 174,672 Total Illinois Indiana  2.5% 305,000 Indiana Health & Educational Facilities Financing Authority Revenue, St. Francis, FSA, 5.250% due 11/1/29 Massachusetts  5.5% Massachusetts State HEFA Revenue: 500,000 Northeastern University, 5.000% due 10/1/33 430,760 200,000 Partners Healthcare System Inc., 5.000% due 7/1/20 189,514 Total Massachusetts Michigan  1.8% 250,000 Michigan State Housing Development Authority, Rental Housing Revenue, 5.300% due 10/1/26 (a) Missouri  4.2% 500,000 Missouri State Environmental Improvement & Energy Resources Authority, KC Power & Light Co. Project, 4.900% due 5/1/38 (a) See Notes to Financial Statements. 30 |SMASh Series MEC Portfolio 2008 Annual Report SMASh SERIES MEC PORTFOLIO FACE AMOUNT SECURITY VALUE New York  6.1% $ 200,000 Nassau County, NY, Industrial Development Agency Revenue, Continuing Care Retirement, Amsterdam at Harborside, 6.700% due 1/1/43 (b) $ 159,718 500,000 New York City, NY, TFA, Future Tax Secured, 5.250% due 8/1/12 532,915 Total New York Oklahoma  4.4% 500,000 Tulsa County, OK, Industrial Authority Health Care Revenue, Saint Francis Health Systems, 5.000% due 12/15/16 Oregon  4.2% 605,000 Oregon State Housing & Community Services Department, Mortgage Revenue, Single-Family Mortgage, 5.400% due 7/1/27 (a) South Carolina  4.0% 500,000 South Carolina Transportation Infrastructure Bank Revenue, AMBAC, 5.000% due 10/1/29 Tennessee  2.5% 400,000 Tennessee Energy Acquisition Corp., Gas Revenue, 5.000% due 2/1/23 Texas  9.8% 50,000 Brazos River Authority Texas PCR, TXU Co., 8.250% due 5/1/33 (a)(e) 37,906 500,000 Brazos River, TX, Harbor Industrial Development Corp., Environmental Facilities Revenue, Dow Chemical Co., 5.900% due 5/1/38 (a)(c) 393,990 200,000 Burnet County, TX, Public Facility Project Revenue, 7.750% due 8/1/29 169,120 500,000 Houston, TX, Utility System Revenue, 5.000% due 5/15/11 (c)(d) 513,720 Total Texas TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $11,622,187) 10,368,606 SHORT-TERM INVESTMENTS  7.0% Illinois  0.9% 100,000 Romeoville, IL, Revenue, Refunding, Lewis University, LOC-JPMorgan Chase, 1.250%, 11/3/08 (f) Massachusetts  0.9% 100,000 Massachusetts State DFA Revenue, Boston University, LOC-Allied Irish Bank PLC, 1.000%, 11/3/08 (f) Montana  0.9% 100,000 Montana State Board of Regents, Higher Education Revenue, Montana State University Facilities Improvement, LOC-Wachovia Bank N.A., 1.250%, 11/3/08 (f) South Carolina  0.9% 100,000 Charleston County, SC, Hospital Facilities Revenue, CareAlliance Health Services, LOC-Bank of America, 0.850%, 11/3/08 (f) See Notes to Financial Statements. SMASh Series MEC Portfolio 2008 Annual Report| 31 Schedule of investments continued October 31, 2008 SMASh SERIES MEC PORTFOLIO FACE AMOUNT SECURITY VALUE Tennessee  3.4% $ 400,000 Clarksville, TN, Public Building Authority Revenue, Pooled Financing, Tennesse Municipal Bond Fund, LOC- Bank of America, 0.800%, 11/3/08 (f) $ TOTAL SHORT-TERM INVESTMENTS (Cost  $800,000) 800,000 TOTAL INVESTMENTS  98.3% (Cost  $12,422,187
